Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa
					Baltimore 9. July 1826. Sunday 2–O’Clock P. M. 
				
				It was as I had apprehended—On our arrival this morning at Merrill’s, we were informed by him that my father expired at 5 in the afternoon of the 4th. instt. and on reaching this place the New–York Evening Post of Friday was put into my hands, containing the proceedings of the Governor and council of Massachusetts, and of the board of Aldermen, of Boston upon the Event—You are no doubt ere this apprized of it directly from the family—He still lives in Memory, and that Memory is blessed—I write you to say that the preparation for this issue which we had undergone from the Letters of yesterday, has enabled me to receive it with composure, and I pray that we may all lay it to heart with a deep and solemn feeling; that we also may also be ready, each and every one of us cheerfully to depart at the final summons of our Maker.Your ever affectionate husband
				
					John Quincy Adams.
				
				
			